DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu (US 2015/0219375).
In regards to claim 1, Yu discloses
A refrigerant distributor (Fig.1, 1 and 2), comprising:
a first space forming portion (interior of 2 and connecting pipes 7) having a first refrigerant port (20), to which a first refrigerant pipe is to be connected (Fig.1), and a second refrigerant port (22), to which a second refrigerant pipe (8) is to be connected; and
a second space forming portion (interior of 1), which projects laterally from a lower part of the first space forming portion (via connecting pipes 7), and has a plurality of heat transfer pipe connecting portions (for flat tubes 3).
In regards to claim 2, Yu discloses that an axis of the second refrigerant port is offset from an axis of the first refrigerant port (Fig.1).
In regards to claim 3, Yu discloses that the plurality of heat transfer pipe connecting portions are arranged side by side in a longitudinal direction of the second space forming portion (Fig.1), and wherein the second space forming portion is arranged so that the longitudinal direction of the second space forming portion matches with a horizontal direction (Fig.1).
In regards to claim 4, Yu discloses that the heat transfer pipe connecting portions are formed in an upper surface of the second space forming portion (Fig.1).
In regards to claim 5, Yu discloses that a space inside the first space forming portion becomes smaller toward the second space forming portion (due to pipes 7 being thinner than distributor 2).
In regards to claim 6, Yu discloses that an inner bottom surface of the second space forming portion is inclined with respect to a horizontal plane (Fig.1, the header 1 has a round cross section, thereby the inner bottom surface being inclined with respect to a horizontal plane).
In regards to claim 7, Yu discloses that the first refrigerant port and the second refrigerant port are formed at positions different from a boundary portion between the first space forming portion and the second space forming portion (Fig.1).
In regards to claim 8, Yu discloses
A heat exchanger (Fig.1), comprising:
the refrigerant distributor of claim 1 (Fig.1); and
a plurality of heat transfer pipes (3) connected to the second space forming portion at positions of the plurality of heat transfer pipe connecting portions (Fig.1).
In regards to claim 9, Yu discloses that lower end portions of the heat transfer pipes are inserted into the second space forming portion (Fig.1), and wherein end surfaces of the lower 
In regards to claim 10, Yu discloses
A refrigeration cycle apparatus (Fig.1 and paragraph 4), comprising the heat exchanger of claim 8 (Fig.1).
In regards to claim 11, Yu discloses
A refrigerant distributor (Fig.1, 1 and 2), comprising:
a first space forming portion (interior of 2 and connecting pipes 7) having a first refrigerant port (22) and a second refrigerant port (20);
a second space forming portion (interior of 1), which projects laterally from a lower part of the first space forming portion (via connecting pipes 7), and has a plurality of heat transfer pipe connecting portions (for flat tubes 3);
wherein an inner surface of the first space forming portion has a curved surface continuous from the first refrigerant port (Figs.1, 2 and 2a), and wherein a first refrigerant pipe to be connected to the first refrigerant port is arranged along a tangent line of the curved surface at the first refrigerant port (Figs.1, 2 and 2a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Raheena R Malik/             Examiner, Art Unit 3763